Citation Nr: 1812333	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-33 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to May 1962.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in December 2017.  A transcript of the hearing is included in the claims file.  During the hearing, the undersigned VLJ held the record open for an additional 60 days for the Veteran to submit additional evidence.  The Veteran submitted additional lay and medical evidence in December 2017 and January 2018; however, he waived his right to have the RO consider this evidence prior to a Board decision in December 2017 and January 2018 statements.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability did not manifest in service or within one year of separation from active duty service and it is not otherwise related to his active duty service.  

2.  The Veteran's tinnitus disability did not manifest in service or within one year of separation from active duty service and it is not otherwise related to his active duty service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Nonetheless, the Board notes that the record shows that the Veteran's service treatment records are fire-related.  Specifically, a February 2012 personnel information exchange system (PIES) reply indicated that the records are fire-related and that the Veteran's service treatment records could not be ascertained.  VA made a formal finding in October 2012 that all efforts to obtain these records have been exhausted and further attempts would be futile; therefore, the records are not available.  Under such circumstances, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims is undertaken with this duty in mind.  The cited case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran contends that his bilateral hearing loss and tinnitus are caused by his in-service exposure to excessive noise while working around aircraft.  Because the evidence pertaining to these disabilities is located in the same or similar documents, the Board shall analyze them together.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  Sensorineural bilateral hearing loss and tinnitus (organic diseases of the nervous system) are chronic disorders listed under 38 C.F.R. § 3.309; thus, 38 C.F.R. § 3.303(b) is applicable. 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The record shows that the Veteran has a current bilateral hearing loss disability and a current tinnitus disability.  For example, he underwent a VA audiological examination in November 2012, which showed the following pure tone thresholds, in decibels:




 HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
15
30
40
55
70
LEFT
10
15
30
45
65
75

The Veteran's Maryland CNC speech recognition scores showed speech recognition of 96 percent in the right ear and 98 percent in the left ear.  The examiner determined that the Veteran had sensorineural hearing loss in both ears.  Additionally, numerous VA treatment records since 2012 show that the Veteran was prescribed hearing aids and has carried a diagnosis of bilateral hearing loss.  Thus, the Veteran has a current bilateral hearing loss disability.  

The November 2012 VA examiner also noted that the Veteran endorsed symptoms of recurrent tinnitus and was diagnosed with this disability.  The Board notes that evidence of tinnitus symptoms is highly subjective.  The Board finds the Veteran's statements regarding his current tinnitus to be credible, and thus, the first element of service connection is met for this disorder.  

Regarding the second element of service connection for bilateral hearing loss and tinnitus, the Veteran's service treatment records are unavailable, as noted above.  However, the Veteran testified during the December 2017 Board hearing that he was exposed to excessive noise from airplanes during his active duty service and that he did not wear hearing protection during service.  The Veteran's testimony is buttressed by his DD-214, which shows that his military occupational specialty (MOS) was as an aircraft mechanic.  Additionally, several service personnel records dating from 1961 and 1962 confirm that the Veteran worked on and around aircraft.  See 38 U.S.C. § 1154(a) (2012) (due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the service records, the official history of each organization in which the Veteran served, the medical records, and all pertinent medical and lay evidence).  Thus, the second element of service connection is met as the Board concedes that the Veteran was exposed to excessive noise in service.  

However, the Board determines that the third element of service connection, the nexus requirement, is not met for the Veteran's current bilateral hearing loss and tinnitus disorders.  Specifically, the Board finds that the Veteran's current bilateral hearing loss and tinnitus disabilities did not manifest in service or within one year of separation from active duty service and they are not otherwise related to his active duty service.  

The November 2012 VA examiner determined that it would be mere speculation to opine whether the Veteran's current hearing loss was a result of his military noise exposure incurred while in the military because the Veteran's service treatment records were unavailable.  However, this examiner determined that it was less likely than not (less than 50 percent probability) that the Veteran's current tinnitus was caused by or is a result of his military noise exposure because the Veteran indicated that his tinnitus symptoms onset approximately 20 years after separation from service.  In fact, the Veteran indicated during this examination that his tinnitus began sometime between 1980 and 1982.  The examiner explained that it is at least as likely as not (50 percent probability or greater) that the Veteran's current tinnitus was a symptom associated with his hearing loss, as tinnitus is known to be a symptoms associated with hearing loss.    

Although the November 2012 examiner determined that it would be mere speculation to opine whether the Veteran's hearing loss was caused or related to his active duty service, the Board notes that there were no complaints, diagnoses, or treatment for the hearing loss disorder, as well as the tinnitus disorder, for years following service separation.  The first evidence of the presence of these disorders comes from the Veteran's October 2011 application for compensation and/or pension (VA Form 21-526) in connection with his claims for VA monetary benefits.  In this document, he asserted that his tinnitus disorder began in 1975 and his bilateral hearing loss disorder began in 1977.  He also indicated that his tinnitus began in 1980 or 1982 during the November 2012 VA examination.  However, he testified during the December 2017 Board hearing that his hearing loss and tinnitus symptoms began during active duty service.  Given the inconsistencies in the Veteran's statements, the Board determines that the probative value of his statements regarding the time of onset of his symptoms is greatly diminished.  

Overall, the record shows that the Veteran first complained of his hearing loss and tinnitus symptoms in his October 2011 VA Form 21-526.  The absence of post-service complaints, findings, diagnosis, or treatment for approximately 49 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  In fact, the Veteran, himself, stated in the October 2011 VA Form 21-526 that his tinnitus began approximately 13 years after separation from service and that his hearing loss began approximately 15 years after separation from service.  Thus, his current bilateral hearing loss and tinnitus disabilities did not manifest in service or within one year of separation from active duty service and they are not otherwise related to his active duty service.  

The Board's findings are buttressed by the fact that the claims file does not contain a medical opinion finding a causal link between the current disabilities and the Veteran's in-service noise exposure.  The Board acknowledges the Veteran's contentions that his current bilateral hearing loss and tinnitus are related to his in-service noise exposure.  The Veteran is competent to report symptoms that he perceived through his own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer an opinion as to etiology of his current bilateral hearing loss and tinnitus due to the medical complexity of the matters involved.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Hearing loss and tinnitus require specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on causation or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish the causation of his current bilateral hearing loss and tinnitus. 

The November 2012 VA examiner's opinions, which are competent on the issue of causation of medically complicated matters, are of more probative value.  This examiner concluded that the Veteran's current tinnitus disorder is less likely as not related to or caused by the Veteran's in-service noise exposure.  This examiner's opinions are highly probative evidence regarding the cause of tinnitus because of the examiner's expertise, training, education, proper support and explanations, and thorough review of the Veteran's records and self-reported symptoms.

Therefore, as the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss and tinnitus, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied. 

Service connection for tinnitus is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


